DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an output voltage of said inverter” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Applicant’s Fig. 1 shows a voltage (Vdc) is controlled via a controller (10). Examiner firmly believes that item 7 detects an input voltage of said inverter not the output voltage unless item 4 acts as a rectifier during regeneration.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 1 and 4-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “an output voltage of said inverter is so controlled that inductance values of said i/j motors are identical to each other” in claims 1 and 4 is indefinite because POSITA knows inductance is a circuit parameter which is usually a constant value. It is not clear how the voltage is used to control the inductance values. While reviewing the specification, examiner has found “phase inductance” being the same for both the motors. Therefore, examiner wants to point out that it is “phase inductance” not “inductance” which is identical in both the motors. Examiner strongly suggests applicant to modify the claim limitations accordingly.

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 Claims 1 and 4-22 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination of “and a controller to control said inverter and said connection switching device, wherein when i (i being any of 2 to n) motors among said n motors are concurrently driven by said inverter, an output voltage of said inverter is so controlled that inductance values of said i motors are identical to each other.” with regards to claim 1, and
“and a controller to control said inverter and said connection switching device, wherein when j (j being any of 2 to n) motors among said n motors are concurrently braked by said inverter, switching to braking operation is made after an output voltage of said inverter is so controlled that inductance values of said j motors become identical to each other.” with regards to claim 4.

Examiner is aware of the fact that the limitations above might change because of 112 rejection.
 Claims 1 and 4-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KIUCHI MITSUSACHI (JP 2004343822 A) discloses two motors M1 and M2 controlled by a single 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846